DETAILED ACTION
The following NON-FINAL Office Action is in response to Applicant’s communication dated 05/10/2021. This communication is the first action on the merits.

Status of Claims
Election of Group I (claims 1-16) was made without traverse in the reply field on 05/10/2021. Applicant’s amendment cancelled non-elected claims 17-20 and added claims 21-24 which correspond to elected Group I. Claims 1-16 and 21-24 are currently pending and have been rejected as follows. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
	Examiner notes that claims 1, 9, and 21 set forth “a plurality of computing devices” and under the broadest reasonable interpretation of the claims “plurality” includes a set of two, thus the recited “transmitting the generated survey, by the application server, to each of the plurality of computing devices other than the first computing device” (representative claim 1) includes transmitting the survey to each device [other than the first device] within the plurality, i.e. set of two devices, and therefore under the broadest reasonable interpretation of the claim(s) includes transmitting the survey to a single other device.  
If Applicant intends for claims 1, 9, and 21 to include transmitting the survey to multiple devices of the plurality (e.g. as required by dependent claims 6 and 14 reciting “further comprising receiving a plurality of responses to the generated survey…” i.e. requiring transmission of the survey to at least two devices [other than the first device] to receive a 


Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites “wherein the application server is further configured generate an aggregated score from a plurality of scores of the corresponding plurality of responses” however examiner recommends -- wherein the application server is further configured to generate an aggregated score from a plurality of scores of the corresponding plurality of responses --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 and 21 recite “generate a survey identifying a user of the second computing device” however there is insufficient antecedent basis for “the second computing device”. Dependent claims 14-15 further recite “the second computing device”. Examiner interprets and first computing device—based on the context of the claims and similar claims 1-8. 
	Dependent claims 10-17 and 22-24 are rejected under 112(b) for failing to remedy the deficiencies of parent claims 9 and 21. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method, system, and non-transitory computer-readable medium for generating surveys based on time of access, i.e. duration, of use of a resource [by a user] and providing the survey to other users [to review the user], e.g. generating surveys regarding a user who spends a lot of time on a project and transmitting the survey to peers of the user (Spec: [0091]). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “method” (claims 1-8), “system” (claims 9-16), and “non-transitory computer-readable medium” (claims 21-24).
Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s), namely:
In independent claim 1:
Identifying…completion of use of a resource…
Comparing…a time of access of the resource by each of the plurality of computing devices to a threshold; (Examiner notes that under the broadest reasonable interpretation of the claim the “plurality of computing devices” is merely descriptive of the data being 
Determining… that a time of access of the resource by a first computing device of the plurality of computing devices exceeds the threshold; (as described above the “first computing device” is merely descriptive of the data values being analyzed)
responsive to the determination: 
generating… a survey identifying a user of the first computing device, 
[provide] the generated survey, …to each of the plurality of [other users]
Similarly in independent claim 9:
compare a time of access of the resource by each of the plurality of computing devices to a threshold, 
determine that a time of access of the resource by a first computing device of the plurality of computing devices exceeds the threshold, and 
responsive to the determination: 
generate a survey identifying a user of the second computing device; and 
[provide] the generated survey to each of the [other users]
Similarly in independent claim 21: 
compare a time of access of a resource… by each of the plurality of computing devices to a threshold; 
determine that a time of access of the resource by a first computing device of the plurality of computing devices exceeds the threshold; and 
responsive to the determination: 
generate a survey identifying a user of the second computing device, and 
[provide] the generated survey to each of the [other users]
Dependent claims 2-8, 10-16, and 22-24 recite the same or similar abstract idea(s) as parent independent claims 1, 9 , and 21 and further recite additional limitations setting forth the abstract idea(s) including: 
In claims 4, 12, and 24: further comprising determining the threshold as an average time of access of the resource by each of the plurality of computing devices. 
In claim 5 and similar claim 13: wherein comparing the time of access of the resource by each of the plurality of computing devices further comprises adjusting, for each of the plurality -2-Atty. Dkt. No. 099011-4452 (Q18-4_IWS_040-US) of computing devices, a time of access of the resource by a predetermined coefficient corresponding to a role of a user of the corresponding computing device. (“the plurality of computing devices” under BRI being descriptive of the data being analyzed i.e. descriptive of which user(s)/device(s) the “time of access” values correspond to)
In claim 6 and similar claim 14: further comprising receiving a plurality of responses to the generated survey… from each of the plurality of [other users] and aggregating the plurality of responses. 
In claim 7 and similar claim 15: [providing] the aggregated plurality of responses to the [first user] 
In claim 8 and similar claim 16: wherein aggregating the plurality of responses further comprises generating an aggregated score from a plurality of scores of the corresponding plurality of responses. 
The identified limitations falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed generating and providing of surveys based on users’ usage of a resource as set forth in the limitations identified above, is found to correspond to the category of:
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the limitations identified above include various data observations, evaluations or judgements including the observation and evaluation of time of access of resources and determining based on the time of access to generate and provide surveys for evaluating/scoring employees by other users (e.g. Spec: [0097]-[0099]), capable of being performed mentally and/or using pen and paper; and/or
“Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations” as the claims recite limitations of comparing a time of access to a threshold, determining the time of access exceeds the threshold, determining the threshold as an average tie of access, and adjusting the time of access by a predetermined coefficient, e.g. weighting the time of access value(s) (Spec: [0099]), which are clearly at least mathematical relationships or calculations; 
Step 2A – Prong 2: Claims 1-16 and 21-24 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“by an application server” (claims 1, 3, 6), “an application server providing access to a resource via a network interface to each of a plurality of computing devices, the application server configured to:” (claim 9), “wherein the application server is further configured to” (claims 10-16), “A non-transitory computer-readable medium comprising instructions encoded thereon that, when executed by a processor of a computing device, cause the computing device to: -4-Atty. Dkt. No. 099011-4452 (Q18-4_IWS_040-US)” (claim 21), “provided by the computing device” (claims 21), and “further comprising instructions that, when executed by the processor of the computing device, cause the computing device to” (claims 22-24), however the aforementioned elements merely amount to generic computer component(s) recited at a high level of generality used to “apply” the abstract idea on a general purpose computer (MPEP 2106.05(f)) and thus fail to integrate the abstract idea into a practical application;
“identifying, by an application server, completion of use of a resource provided by the application server and accessed by a plurality of computing devices” (claim 1), “an application server providing access to a resource via a network interface to each of a plurality of computing devices, the application server configured to:” (claim 9), “compare a time of access of a resource, provided by the computing device via a network interface to each of a plurality of computing devices, by each of the plurality of computing devices to a threshold” (claim 21), “wherein identifying completion of the use of the resource further comprises identifying transmission of a document generated using the resource to a second computing device.” (claims 2, 10, and 22), and “wherein identifying completion of use of the resource further comprises receiving, by the application server from a computing device of the plurality of computing devices, a request to terminate use of the resource.” (claims 3, 11, and 23), however the aforementioned element(s) of providing “access” to a resource to computing devices over a network, identifying transmission of a document between computing devices, and receiving from a computing device a request to terminate use of the resource are found to merely amount to insignificant extra-solution activity, e.g. data gathering activity, (MPEP 2106.05(g)) and/or merely attempts to limit the abstract idea of generating and providing surveys based on user resource usage, e.g. 
“transmitting the generated survey, by the application server, to each of the plurality of computing devices other than the first computing device” (claim 1), “transmit the generated survey to each of the plurality of computing devices other than the first computing device.” (claims 9, 21), and “transmitting the aggregated plurality of responses to the first computing device” (claims 7 and 15), however the aforementioned elements at most amount to insignificant extra-solution activity, e.g. post-solution data output, and thus fails to integrate the recited abstract idea into a practical application (MPEP 2106.05(g));
“receiving a plurality of responses to the generated survey, by the application server from each of the plurality of computing devices other than the first computing device” (claims 6 and 14), however the aforementioned receiving of the responses from the “plurality of computing devices” is merely part of insignificant extra-solution activity, e.g. data gathering activity, and thus fails to integrate the abstract idea into a practical application (MPEP 2106.05(g));

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) and field of use of “electronic” surveys and determining resource usage based on computer-based project/work activity/access (MPEP 2106.05(h)) and/or performs insignificant extra-solution activity as described above including activities of receiving and transmitting data (MPEP 2106.05(g)) which 
	Claims 1-16 and 21-24 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singh US 20200090087 A1 (hereinafter “Singh”).
Claim 1,
Singh teaches: A method for generating user engagement surveys, comprising: (Abstract; [0179] The tab 836 may include fields 850, 852, 854, and 856. Field 850, labelled “Agent Assessment Survey,” may be used to select an assessment survey to be filled by the reviewer when providing feedback to the agent. The assessment survey may include one or more pre-determined questions and/or fields for providing an assessment of the agent's performance. The assessment survey may 
identifying, by an application server, completion of use of a resource provided by the application server and accessed by a plurality of computing devices; ([0011]: A second example embodiment may involve identifying a pre-defined target state of a multi-state incident management workflow carried out in relation to a managed network, wherein a definition of the multi-state incident management workflow is stored in a database, wherein the database further stores incidents related to the managed network, and wherein the incidents are assigned to one state of the incident management workflow at any particular time. The embodiment may also involve determining that a particular incident of the incidents has entered, is in, or has left the pre-defined target state of the incident management workflow, wherein an agent associated with the managed network has been assigned to perform, for the particular incident, operations associated with the pre-defined target state.; [0117] Within examples, some states may include operations to be performed by the agent. The agent, who may be employing a workflow management application to perform a work item, may receive an indication, perhaps by way of a graphical user interface of the application, of the operations. Additionally and/or alternatively, the graphical user interface may include fields that enable the agent to enter information related to the operations; [0116]: When the operations of the first state are completed, the work item may transition to the next state of the workflow, and so on, until an exit or completion state is reached. ; Fig. 7A and [0145] As shown in FIG. 7A, the server device(s) 706 may include web applications 710. The server device(s) 706 may be configured to execute the web applications 710, perhaps when the web applications are accessed by client devices 702. As shown in FIG. 7A, the web applications 710 may include a multi-state workflow management application 712. As described above, a workflow management application may be employed by an agent to perform a work item in accordance with a multi-state workflow; [0119]: Once the issue is reported to the remote network management platform 320, agents of the managed network 300 may employ an application that implements the multi-state workflow 600 in order to resolve the incident.; [0151] Once a feedback moment is defined, the feedback application 714 may monitor the work items being performed in connection with workflows in order to detect the feedback moment. If a feedback moment is detected, the feedback application 714 may flag for review the operations that have been performed or that are being performed in connection with the feedback moment.; [0128] The workflow management software may provide the agent with a graphical user interface through which the agent may enter a proposed solution. Once a solution for the incident is proposed, the incident may transition to a state 612 titled “closure.” In this state, the system may provide the agent with an indication that the incident has been resolved. Additionally, in this state, the system may provide the user with the proposed solution to the incident. Further, the registry entry of the incident in the system may be closed by providing the end-status of the incident.; [0132]-[0133]; [0155]: Upon receiving the definition, the computing system 700 may continuously or periodically, perhaps by way of feedback application 714, monitor the performance of work items in order to detect if the feedback moment occurs.; [0156] As shown by block 736, the computing system 700 may detect a feedback moment. In particular, the computing system 700 may detect that a scenario that satisfies the defined parameters and/or conditions has occurred. Continuing with the example above, the computing system 700 may detect a feedback moment by detecting that an incident that has a priority level “High” is being resolved. Additionally, the computing system may determine that Agent Joe Smith is addressing the incident according to an incident management workflow. Further, the computing system 700 may detect that the incident has transitioned into a solution proposal state. Yet further, the computing system 700 may detect that the agent has provided a proposed solution.;  [0220] Block 1102 may involve determining that a particular incident of the incidents has entered, is in, or has left the pre-defined target state of the incident management workflow, wherein an agent associated with the managed network has been assigned to perform, for the particular incident, operations associated with the pre-defined target state.)
comparing, by the application server, a time of access of the resource by each of the plurality of computing devices to a threshold; (Fig. 7B: “736”; [0006]:  In another example, a feedback moment may occur when the user may need instructions or assistance. This scenario may occur when a length of time that the user spends in a state exceeds a threshold time. ; [0146]: This feedback moment may occur when a work item being performed by the agent spends greater than a threshold amount of time in a particular state. ; [0156] As shown by block 736, the computing system 700 may detect a feedback moment. In particular, the computing system 700 may detect that a scenario that satisfies the defined parameters and/or conditions has occurred.; [0221] Block 1104 may involve responsively comparing values, for the incident, of one or more state variables related to the pre-defined target state to: (i) historical values, for the incidents related to the managed network, of the one or more state variables, or (ii) threshold values of the one or more state variables.; [0225] In some embodiments, a first state variable of the one or more state variables stores a length of time spent in the pre-defined target state, and wherein determining that the values of the one or more state variables are outside of a range of values derived from the historical values or the threshold values comprises based on the first state variable, determining that the length of time spent in the pre-defined target state is outside the range of values derived from the historical values or the threshold values.; [0147]-[0149] A third parameter may specify one or more state variables of the target state that the reviewer would like to review when a feedback moment occurs. As explained above, state variables may include data variables (e.g., proposed resolution) that describe operations of the state or the results thereof, and may include performance variables (e.g., length of performance) that are related to performance of operations of the state. The reviewer may review the state variables to evaluate the performance of the operations of the target state. For example, the performance may be evaluated by comparing values of the state variables to other data. As explained herein, the values of the state variables may be compared to (i) historical values of the state variables and/or (ii) pre-determined threshold values for the state variables. In some examples, the pre-determined threshold values may be defined by a reviewer, and therefore may be considered a fourth parameter that defines the feedback moment.; [0151] Once a feedback moment is defined, the feedback application 714 may monitor the work items being performed in connection with workflows in order to detect the feedback moment.)
determining, by the application server, that a time of access of the resource by a first computing device of the plurality of computing devices exceeds the threshold; (Fig. 7B: This scenario may occur when a length of time that the user spends in a state exceeds a threshold time.; [0146]: This feedback moment may occur when a work item being performed by the agent spends greater than a threshold amount of time in a particular state. ; [0156] As shown by block 736, the computing system 700 may detect a feedback moment. In particular, the computing system 700 may detect that a scenario that satisfies the defined parameters and/or conditions has occurred.; [0222] Block 1106 may involve determining that the values of the one or more state variables are outside of a range of values derived from the historical values or the threshold values; [0225] In some embodiments, a first state variable of the one or more state variables stores a length of time spent in the pre-defined target state, and wherein determining that the values of the one or more state variables are outside of a range of values derived from the historical values or the threshold values comprises based on the first state variable, determining that the length of time spent in the pre-defined target state is outside the range of values derived from the historical values or the threshold values.; [0151] Once a feedback moment is defined, the feedback application 714 may monitor the work items being performed in connection with workflows in order to detect the feedback moment. If a feedback moment is detected, the feedback application 714 may flag for review the operations that have been performed or that are being performed in connection with the feedback moment.; [0156] As shown by block 736, the computing system 700 may detect a feedback moment. In particular, the computing system 700 may detect that a scenario that satisfies the defined parameters and/or conditions has occurred.; [0147]-[0149] A third parameter may specify one or more state variables of the target state that the reviewer would like to review when a feedback moment occurs. As explained above, state variables may include data variables (e.g., proposed resolution) that describe operations of the state or the results thereof, and may include performance variables (e.g., length of performance) that are related to performance of operations of the state. The reviewer may review the state variables to evaluate the performance of the operations of the target state. For example, the performance may be evaluated by comparing values of the state variables to other data. As explained herein, the values of the state variables may be compared to (i) historical values of the state variables and/or (ii) pre-determined threshold values for the state In some examples, the pre-determined threshold values may be defined by a reviewer, and therefore may be considered a fourth parameter that defines the feedback moment.)
responsive to the determination (Fig. 7B: “736”->”738”; [0156] As shown by block 736, the computing system 700 may detect a feedback moment. In particular, the computing system 700 may detect that a scenario that satisfies the defined parameters and/or conditions has occurred. ; [0157] As shown by block 738, responsive to detecting the feedback moment, the computing system 700 may generate an assessment report.; [0151] Once a feedback moment is defined, the feedback application 714 may monitor the work items being performed in connection with workflows in order to detect the feedback moment. If a feedback moment is detected, the feedback application 714 may flag for review the operations that have been performed or that are being performed in connection with the feedback moment.): 
generating, by the application server, a survey identifying a user of the first computing device, (Fig. 7B “738”; Fig. 9D; [0146] In line with the discussion above, feedback moments may be scenarios in which a reviewer may provide feedback to an agent. Such scenarios may be scenarios where the agent may need feedback.; [0157] As shown by block 738, responsive to detecting the feedback moment, the computing system 700 may generate an assessment report. The assessment report may include information from the work item, a profile of the agent performing the work item, and values of state variables of the target state of the feedback moment, among other information. ; [0159] As shown by arrow 740, the computing system 700 may assign the assessment report to the reviewer who for the purposes of this example is a reviewer that is responsible for reviewing the assessment report.; [0160] As shown by block 742, once the reviewer device 750 receives the assessment report, the reviewer device 750 may generate feedback for the agent. In order to generate contextual and useful feedback, the reviewer may review the assessment report to evaluate the agent's performance while considering the agent's profile.; [0161]- [0162] Continuing with the example above, the Agent Joe Smith's reviewer may review the generated assessment report. In particular, the reviewer may determine that Agent 
transmitting the generated survey, by the application server, to each of the plurality of computing devices other than the first computing device.  (Singh: Fig. 7B “740”; [0152] In an embodiment, responsive to detecting the feedback moment, the feedback application 714 may provide a reviewer with an assessment report… The reviewer may evaluate the assessment report in order to provide the agent with feedback.; [0179] The assessment survey may be provided to the reviewer along with an assessment report that is generated in connection with the occurrence of a feedback moment.; Fig. 9C-9D; [0159] As shown by arrow 740, the computing system 700 may assign the assessment report to the reviewer who for the purposes of this example is a reviewer that is responsible for reviewing the assessment report.; [0160] As shown by block 742, once the reviewer device 750 receives the assessment report, the reviewer device 750 may generate feedback for the agent.; [0161] In an embodiment, the feedback may include an evaluation of the agent's performance of the operations in the target state, perhaps using an evaluation system specific to the managed network. For example, the feedback may include one of the ratings: “Excellent,” “Good,” “Average,” and “Poor.”; [0137] Disclosed herein are systems and methods for providing feedback to an agent, e.g., an agent of the managed network 300, that is performing a work item according to a workflow. In an embodiment, a computing system may allow for a reviewer or supervisor to define a feedback moment in which the reviewer (e.g., the administrator, another employee, or a virtual reviewer) may provide feedback to the agent. Subsequently, when the feedback moment occurs, the computing system may facilitate the reviewer providing feedback to the agent.; [0001] Enterprise software applications may be used to implement workflows. by employees (e.g., an agent) of the enterprise; )

Claims 9 and 21 recite the same or substantially similar claim limitations as independent claim 1 merely further reciting “A system for generating user engagement surveys, comprising: an application server providing access to a resource via a network interface to each of a plurality of computing devices, the application server configured to:” (claim 9) and “A non-transitory computer-readable medium comprising instructions encoded thereon that, when executed by a processor of a computing device, cause the computing device to: -4-Atty. Dkt. No. 099011-4452 (Q18-4_IWS_040-US)compare a time of access of a resource, provided by the computing device via a network interface to each of a plurality of computing devices, by each of the plurality of computing devices to a threshold” (claim 21) which is also taught by Singh ( Fig. 1, 3, 7A; [0139]-[0140]; [0145] As shown in FIG. 7A, the server device(s) 706 may include web applications 710. The server device(s) 706 may be configured to execute the web applications 710, perhaps when the web applications are accessed by client devices 702. As shown in FIG. 7A, the web applications 710 may include a multi-state workflow management application 712.; [0243]) describing implementing the described method(s) on a computer system comprising an application server and providing access to the resource “via a network interface” and thus claims 9 and 21 are similarly rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singh for the same reasons as described above for representative claim 1. 











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Singh US 20200090087 A1 (hereinafter “Singh”), as applied to parent claims 1, 9, and 21 above, in view of
Koga et al. US 20190279138 A1 (hereinafter “Koga”).
Claims 2, 10, and 22, 
Singh fails to clearly teach:  wherein identifying completion of the use of the resource further comprises identifying transmission of a document generated using the resource to a second computing device. 
Koga however, in analogous art of task monitoring, teaches: wherein identifying completion of the use of the resource further comprises identifying transmission of a document generated using the resource to a second computing device. ([0047]: In the above example, regarding tasks A1 and A5, the implementation situation determination unit 30 determines the implementation situation of the task based on a notification from the task setting application or a self-report from user A. The implementation situation determination unit 30 may estimate the task implementation situation from the situation of the user decided by the user situation decision unit 28. For example, when the user situation decision unit 28 decides that user A is transmitting a mail with an attached file to participants of the next conference, the implementation situation determination unit 30 estimates that the implementation of “sending of materials” of task A6 has been completed and determines that the implementation situation of task A6 is “completed”. Thus, the implementation situation determination unit 30 may estimate the implementation situation of each task from the situation of the user decided by the user situation decision unit 28, and acquire the implementation situation. The implementation situation determination unit 30 records the acquired implementation situation of each task in the implementation situation recording unit 56.)

	Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Singh’s detection of triggered feedback moments based on monitoring work item performance and transition between workflow states as described above, to include identifying completion of use of the resource by identifying transmission of a document generated using the resource in view of Koga by combining the agent work monitoring and feedback/review solicitation taught by Singh with the monitoring of task performance and completion taught by Koga in the same field of task performance monitoring and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Singh ([0125]-[0126]; and Fig. 6A; [0155]-[0156]; [0220]; [0128]) describing monitoring the performance of work items and transition between states to determine triggered feedback moments, the workflow including transitions between states that include transferring incident records to other agent(s) as part of performance of the workflow using the workflow application, the results of the combination were predictable (MPEP 2143 A).









Claims 3, 11, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Singh US 20200090087 A1 (hereinafter “Singh”), as applied to parent claims 1, 9, and 21 above, in view of
Meyer et al. US 20110137808 A1 (hereinafter “Meyer”).
Claims 3, 11, and 23, 
Singh teaches all the limitations of parent claims 1, 9, and 21 as described above. 
Singh fails to clearly teach: wherein identifying completion of use of the resource further comprises receiving, by the application server from a computing device of the plurality of computing devices, a request to terminate use of the resource. 
Meyer however, in analogous art of automated survey generation, teaches: wherein identifying completion of use of the resource further comprises receiving, by the application server from a computing device of the plurality of computing devices, a request to terminate use of the resource. ([0080] When the status of the service case has changed due to the completion of the service job, a survey may be triggered. This is indicated by block 96. One way in which the survey is triggered may include a servicer calling into an IVR device indicating that the job is complete or closed. Another way of triggering a survey may include the servicer using a handheld device to close the job and the handheld device being configured to send a trigger signal to the automated survey system 36. Another way may include the servicer calling a support center to close the job using a landline telephone or mobile phone. When the job is recorded as being closed, the closed status may be detected in the database by a program that creates a survey call record that initiates the deployment of the survey.; Fig. 8)

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Singh’s system and methods for facilitating feedback regarding agents’ work performance in response to detecting a feedback moment, including determining completion of use of resource, e.g. transition to a completed state or transfer of an incident to a different agent (e.g Singh: [0116]; [0126]; [0128]; Fig. 6A, 6B; [0220]), and length of time being greater than a threshold, as described above, to clearly include identifying completion of use of a resource  based on receiving a request from the user to terminate use of the resource, e.g. a request to complete a job/close a ticket, in view of Meyer in order to improve the quality of job performance by triggering automatic surveys in response to 
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Singh and Meyer, as described above, in the same field of job monitoring and surveying and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Singh ([0125]-[0126]; and Fig. 6A; [0155]-[0156]; [0220]; [0128]) describing monitoring the performance of work items and transition between states to determine triggered feedback moments including transition to a completed state, the workflow including transitions between states that include transferring incident records to other agent(s) as part of performance of the workflow using the workflow application and Meyer at least [0079] describing conducting surveys regarding performance of completed services, the results of the combination were predictable (MPEP 2143 A).

Claims 4, 12, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Singh US 20200090087 A1 (hereinafter “Singh”), as applied to parent claims 1, 9, and 21 above, in view of
Heller US 10565531 B1 (hereinafter “Heller”).
Claims 4, 12, and 24,
Singh fails to teach:  further comprising determining the threshold as an average time of access of the resource by each of the plurality of computing devices.
Although Singh describes linking KPIs that include average resolution time of work items to feedback moments, and comparing values including length of time to historical or threshold values, the historical values including resolution time ([0180]: average resolution time of work items.; [0010]; [0144]; [0149]; [0006]), however Singh fails to describe that the threshold used for comparison is an average
Heller however, in analogous art of resource usage analysis and time estimation, teaches: further comprising determining the threshold as an average time of access of the resource by each of the plurality of computing devices. (Heller: c.17:2-30: Particular implementations may allow for 930), handicap or injury (928), user with child (932)), time estimates may be based upon analytics for those particular user types. In this manner, a particular access system may estimate that each default user occupies a resource for 3 minutes, while users with children (932) occupy a resource for 5 minutes, and handicapped or injured users (928) occupy a resource for 8 minutes…In this manner, a user's (932) history of resource access may be used to determine that the user (932) occupies a resource for an above or below average amount of time, and time estimates for virtual queues containing that user may be adjusted accordingly.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Singh’s monitoring of workflow state and length of time of work item completion, i.e. time of access of the resource/workflow application, to trigger feedback moments, as described above, to include determining the threshold as an average time of access of the resource in view of Heller in order to provide accurate time estimates by personalizing according to user type and comparing to a corresponding average threshold (Heller: c.17:2-30: Particular implementations may allow for additional sources of information that provide for even more accurate determinations of time estimates.) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Singh, as described above, with the comparison of time estimations to an average taught by Heller in the same field of resource usage analysis including time estimation and feedback solicitation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Singh describing linking KPIs that include average resolution time of work items to feedback moments, and comparing values including length of time to historical or threshold values, the historical values including resolution time (at least: [0180]: average resolution time of work items.; [0010]; [0144]; [0149]; [0006]) and Heller (Fig. 6; c. 29:65-c.30:9) describing providing feedback notifications based on completion of use of a resource, the results of the combination were predictable (MPEP 2143 A).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Singh US 20200090087 A1 (hereinafter “Singh”), as applied to parent claims 1, 9, and 21 above, in view of
Heller US 10565531 B1 (hereinafter “Heller”), in further view of
Muthuswamy US 20190095843 A1 (hereinafter “Muthuswamy”).
Claims 5 and 13,
Singh/Heller teach all the limitations of parent claims 4 and 12 as described above. 
Singh fails to teach: wherein comparing the time of access of the resource by each of the plurality of computing devices further comprises adjusting, for each of the plurality -2-Atty. Dkt. No. 099011-4452 (Q18-4_IWS_040-US) of computing devices, a time of access of the resource by a predetermined coefficient corresponding to a role of a user of the corresponding computing device.  
Heller however, in analogous art of resource usage analysis and time estimation, teaches: wherein comparing the time of access of the resource by each of the plurality of computing devices further comprises adjusting, for each of the plurality -2-Atty. Dkt. No. 099011-4452 (Q18-4_IWS_040-US) of computing devices, a time of access of the resource …corresponding to a role of a user of the corresponding computing device.  (Heller: c.17:2-30: Time estimates for access to the virtual queue (944, 946) may be determined as described elsewhere in this disclosure based upon general analytics collected by the system. Particular implementations may allow for additional sources of information that provide for even more accurate determinations of time estimates. For example, in implementations that allow a user to specify their user type (e.g., default user (930), handicap or injury (928), user with child (932)), time estimates may be based upon analytics for those particular user types. In this manner, a particular access system may estimate that each default user occupies a resource for 3 minutes, while users with children (932) occupy a resource for 5 minutes, and handicapped or injured users (928) occupy a resource for 8 minutes. Such estimates could be based upon analytics gathered for those user types or manually adjusted time estimates based upon testing or real world experiences. Time estimates could also be determined on a more personal level. For example, a particular user (932) accessing the system through an application access interface will be individually identifiable by the system. Since the system will have access to historic records of that users (932) use and completion of use of resources, time estimate could be personalized for each user. In this manner, a user's (932) history of resource access may be used to determine that the user (932) occupies a resource for an above or below average amount of time, and time estimates for virtual queues containing that user may be adjusted accordingly.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Singh’s monitoring of workflow state and length of time of work item completion, i.e. time of access of the resource/workflow application, to trigger feedback moments, as described above, to include adjusting the time of access for comparison based on user role in view of Heller in order to provide accurate time estimates by personalizing according to user type and comparing to a corresponding average threshold (Heller: c.17:2-30: Particular implementations may allow for additional sources of information that provide for even more accurate determinations of time estimates.) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Singh, as described above, with the adjusting of time estimates of resource usage based on user type taught by Heller in the same field of resource usage analysis including time estimation and feedback solicitation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Singh describing linking KPIs that include average resolution time of work items to feedback moments, and comparing values including length of time to historical or threshold values, the historical values including resolution time (at least: [0180]: average resolution time of work items.; [0010]; [0144]; [0149]; [0006]) and Heller (Fig. 6; c. 29:65-c.30:9) describing providing feedback notifications based on completion of use of a resource, the results of the combination were predictable (MPEP 2143 A).

Heller fails to clearly articulate: wherein comparing the time of access of the resource by each of the plurality of computing devices further comprises adjusting, for each of the plurality -2-Atty. Dkt. No. 099011-4452 (Q18-4_IWS_040-US) of computing devices, a time of access of the resource by a predetermined coefficient corresponding to a role of a user of the corresponding computing device. (bold emphasis added)
Muthuswamy however, in analogous art of employee performance evaluation, teaches: wherein comparing the time of access of the resource by each of the plurality of computing devices further comprises adjusting, for each of the plurality -2-Atty. Dkt. No. 099011-4452 (Q18-4_IWS_040-US) of computing devices, a time of access of the resource by a predetermined coefficient corresponding to a role of a user of the corresponding computing device. (bold emphasis added) ([0168]: The compound review score for the developer D1, D2 and D3 for all the review contexts along with predefined organizational weights for each review context is shown in the below Table 2.; [0029]: In some embodiments, the predefined organizational weights indicate weightage of each of the plurality of review contexts set by the organization based on the role of each of the one or more employees 101 in the organization.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Singh/Heller’s monitoring of workflow state and length of time of work item completion, i.e. time of access of the resource/workflow application, including adjusting the time of access for comparison based on user role, to trigger feedback moments, as described above, to include adjusting the time of access by a predetermined coefficient in view of Muthuswamy in order to provide improved performance evaluation of employees including complete and appropriate evaluation by holistically evaluating employees based on all functionalities of the roles they perform and effectively communicating and closing the feedback process in a timely manner (Muthuswamy: [0193]-[0198]; [0002]-[0004]) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Singh/Heller, including triggering feedback solicitation based on length of time to complete/access a work item/application and adjusting time of resource access estimates based on user type as described above, with the weighting of review contexts based on role of the user taught by Muthuswamy, as described above, in the same field of employee survey and review and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Singh (at least: [0146]: This feedback moment may occur when a work item being performed by the agent spends greater than a threshold amount of time in a particular state. ; [0156]; [0221]; [0149]; [0151]) describing triggering feedback/review based on length of time of work item completion, i.e. time of access of the workflow application, as described above, Heller describing adjusting time estimates according to user type (c.17:2-30), and Muthuswamy ([0179]; [0026]; [0028]) describing receiving .  

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Singh US 20200090087 A1 (hereinafter “Singh”), as applied to parent claims 1 and 9 above, in view of
Muthuswamy US 20190095843 A1 (hereinafter “Muthuswamy”).
Claims 6 and 14,
Singh teaches all the limitations of parent claims 1 and 9 as described above.
Singh further teaches:  aggregating the plurality of responses. (Fig. 7B; [0163] As shown by arrow 744, the reviewer device 750 may transmit the feedback to the computing system 700. Then, as shown by block 746, the computing system 700 may store the feedback, perhaps in a record associated with the work item. Then, as shown by the arrow 748, the computing system 700 may provide the feedback to the agent device 752.; Fig. 9E; [0202]: Specifically, the agent performance dashboard 960 may include one or more representations of feedback (e.g., assessments) received by an agent. In an example, the agent performance dashboard 960 may include sections 962, 964, and 966. As shown in FIG. 9D, section 962 may include a table representation of an agent's assessment history. In particular, the assessments received by the agent may be arranged in rows of the table. In some examples, the assessments may be grouped together into rows based on a quality of performance rating received in the assessment. For example, assessments with an average quality of performance may be grouped together. The row may indicate the quality of performance rating and a number of assessments that have that rating. ; [0203]-[0205])

Singh fails to teach: 
further comprising receiving a plurality of responses to the generated survey, by the application server from each of the plurality of computing devices other than the first computing device; 
Although Singh clearly describes aggregating a plurality of assessment results/responses for an agent (Fig. 9E; [0202]-[0205]), Singh fails to teach sending the generated survey to a plurality of computing devices/reviewers and receiving a corresponding plurality of responses for the [same] generated survey/assessment of the agent 
Muthuswamy however, in analogous art of employee performance evaluation, teaches:
further comprising receiving a plurality of responses to the generated survey, by the application server from each of the plurality of computing devices other than the first computing device; (Muthuswamy:Fig. 3: “307”; [0179] At block 303, the method 300 may include receiving, by the processor 109, a feedback in the review matrix for each of the one or more employees 101 from the one or more recommenders 103. The feedback of the one or more recommenders 103 may include a recommender's review score and review comments. In some embodiments, the review comments are provided in English language.; [0026] The architecture 100 includes an employee 1 101.sub.1 to employee n 101.sub.n (collectively referred as one or more employees 101), a recommender 1 103.sub.1 to recommender 103.sub.n (collectively referred as one or more recommenders 103), end user device 1051 to end user device 105. (collectively referred as end user devices 105) and a performance evaluating system 107. For ease of understanding, the present disclosure is described further with respect to a software organization and considering that the one or more employees 101 and the one or more recommenders 103 are associated with the software organization. However, the disclosure is applicable to any organization and not limited to only the software organizations. As an example, the one or more employees 101 may be developers in the software organization. As an example, the one or more recommenders 103 may be developers, clients, Quality Analysis (QA) engineers, interviewed candidates and the like who are related to the software organization.; [0028]: In some embodiments, the recommender's review score may be obtained by averaging individual scores provided for each review parameter in the review matrix by each of the one or more recommenders 103. In some embodiments, the review comments may be provided in English language. Upon receiving the feedback, the processor 109 may use a Natural Language Processing technique to analyse the review comments received from the one or more recommenders 103.; [0169] In some embodiments, if the developer receives recommender's review score for each review context from many recommenders 103, the performance evaluating system 107 may compute the compound review score corresponding to the recommender's review score of each recommender 103 individually. Further, the performance evaluating system 107 may compute an average of the compound review scores corresponding to each recommender's review score computed for the particular review context.; [0196] The present disclosure provides a feature wherein the employee and the recommender provide feedback for each other, thereby ensuring that both the parties effectively communicate and close on the feedback process in a timely manner.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Singh’s monitoring of workflow performance, and triggering of feedback moments to solicit feedback/review of agent performance, as described above, to include receiving a plurality of responses to the generated survey from a plurality of other computing devices, e.g. other employees, in view of Muthuswamy in order to provide improved performance evaluation of employees including complete and appropriate evaluation by holistically evaluating employees based on all functionalities of the roles they perform and effectively communicating and closing the feedback process in a timely manner (Muthuswamy: [0193]-[0198]; [0002]-[0004]) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Singh and Muthuswamy, as described above, in the same field of employee survey and review and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by  Singh describing providing an agent dashboard to review aggregate assessment results/responses for an agent (Fig. 9E; [0202]-[0205]) and Muthuswamy ([0179]; [0026]; [0028]) describing receiving feedback/review of developers for a plurality of review contexts, e.g. jobs or tasks performed within the organization, from other developers/employees, the results of the combination were predictable (MPEP 2143 A).



Claims 7 and 15,
Singh/Muthuswamy teach all the limitations of parent claims 6 and 14 as described above. 
Singh further teaches: further comprising transmitting the aggregated plurality of responses to the first computing device. (Singh: Fig. 7B: “748”; [0163] As shown by arrow 744, the reviewer device 750 may transmit the feedback to the computing system 700. Then, as shown by block 746, the computing system 700 may store the feedback, perhaps in a record associated with the work item. Then, as shown by the arrow 748, the computing system 700 may provide the feedback to the agent device 752.; Fig. 9E; [0201] FIG. 9E illustrates an agent performance dashboard 960, according to an example embodiment. As described herein, the term “dashboard” may refer to a graphical user interface component that contains one or more tabs. In some embodiments, a dashboard may be equivalent to or contained within a GUI window; [0202] Specifically, the agent performance dashboard 960 may include one or more representations of feedback (e.g., assessments) received by an agent. ; [0233]: receiving from the reviewer feedback on a performance, by the agent, of the operations associated with the pre-defined target state; and providing to the agent the feedback on the performance of the operations associated with the pre-defined target state.)

Claims 8 and 16,
Singh/Muthuswamy teach all the limitations of parent claims 6 and 14 as described above. 
Singh fails to clearly articulate: wherein aggregating the plurality of responses further comprises generating an aggregated score from a plurality of scores of the corresponding plurality of responses. 
Although Singh describes providing an aggregate view of agent’s assessment history including performance indicators and/or performance scores (Fig. 9E; [0202]-[0205]: The agent performance dashboard 960 may also include other representations of other performance indicators, such as a percent of high priority incidents resolved, the average time to resolve a high priority incident, the average time to resolve an incident, the percent of incidents resolved on first assignment, the percentage of incidents that were reopened, the percent of incidents resolved that fall within a service-level agreement (SLA), the percent of high priority problems, the average time to close a problem, the percentage of incidents resolved by a problem, the percentage of emergency change types, the average time to close 
Muthuswamy however, in analogous art of employee performance evaluation, teaches:
wherein aggregating the plurality of responses further comprises generating an aggregated score from a plurality of scores of the corresponding plurality of responses. (Muthuswamy:Fig. 3: “307”; [0179] At block 303, the method 300 may include receiving, by the processor 109, a feedback in the review matrix for each of the one or more employees 101 from the one or more recommenders 103. The feedback of the one or more recommenders 103 may include a recommender's review score and review comments. In some embodiments, the review comments are provided in English language.; [0028]: In some embodiments, the recommender's review score may be obtained by averaging individual scores provided for each review parameter in the review matrix by each of the one or more recommenders 103. In some embodiments, the review comments may be provided in English language. Upon receiving the feedback, the processor 109 may use a Natural Language Processing technique to analyse the review comments received from the one or more recommenders 103.; [0163]-[0169] In some embodiments, if the developer receives recommender's review score for each review context from many recommenders 103, the performance evaluating system 107 may compute the compound review score corresponding to the recommender's review score of each recommender 103 individually. Further, the performance evaluating system 107 may compute an average of the compound review scores corresponding to each recommender's review score computed for the particular review context.; [0170]-[ 0171] Therefore, upon computing the current evaluation score for developer D1, the values obtained is 339.1.  ; [0196] The present disclosure provides a feature wherein the employee and the recommender provide feedback for each other, thereby ensuring that both the parties effectively communicate and close on the feedback process in a timely manner.)
 in view of Muthuswamy in order to provide improved performance evaluation of employees including complete and appropriate evaluation by holistically evaluating employees based on all functionalities of the roles they perform and effectively communicating and closing the feedback process in a timely manner (Muthuswamy: [0193]-[0198]; [0002]-[0004]) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Singh and Muthuswamy, as described above, in the same field of employee survey and review and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by  Singh describing providing an aggregate view of agent’s assessment history including performance indicators and/or performance scores (Fig. 9E; [0202]-[0205]) and Muthuswamy ([0179]; [0026]; [0028]) describing receiving feedback/review of developers for a plurality of review contexts, e.g. jobs or tasks performed within the organization, from other developers/employees, the results of the combination were predictable (MPEP 2143 A). 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Urban US 20140244329 A1 describing automated project management including tracking worker time and completion of a project; Mccrea CA 2731029 A1 describing managing time related to work activities; Parizi, Reza M., Paola Spoletini, and Amritraj Singh. "Measuring team members’ contributions in software engineering projects using git-driven technology." 2018 IEEE Frontiers in Education Conference (FIE). IEEE, 2018.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Examiner, Art Unit 3624